FILED
                           NOT FOR PUBLICATION                                MAR 10 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 10-30142

              Plaintiff - Appellee,              D.C. No. 3:08-cr-00174-JO-1

  v.
                                                 MEMORANDUM*
JAVIER AVILA-AGUILAR,

              Defendant - Appellant.


                   Appeal from the United States District Court
                             for the District of Oregon
                  Robert E. Jones, Senior District Judge, Presiding

                            Submitted March 8, 2011**
                                Portland, Oregon

Before: D.W. NELSON, THOMAS, and GRABER, Circuit Judges.

       Javier Avila-Aguilar appeals his conviction for possession with intent to

distribute cocaine in violation of 21 U.S.C. § 841(a)(1) and the sentence imposed




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by the district court. We affirm. Because the parties are familiar with the history

of this case, we need not recount it here.

                                              I

      Sufficient evidence existed to sustain the jury verdict. In examining a jury

verdict for sufficiency of evidence, we view the evidence in the light most

favorable to the prosecution. Jackson v. Virginia, 443 U.S. 307, 319 (1979);

United States v. Nevils, 598 F.3d 1158, 1163-65 (9th Cir. 2010) (en banc). We

then determine whether, given the evidence, “any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.” Jackson,

443 U.S. at 319; Nevils, 598 F.3d at 1163-65.

      In this case, evidence presented to the jury tied Avila-Aguilar to the “stash

house” through phone bills, receipts, birth certificates, false identifications, and

personal photographs. Avila-Aguilar left that house, driving the car used in three

previous drug sales, carrying five ounces of cocaine and large amounts of cash, and

met a confidential informant in the spot specified for a drug transaction. When

construed most favorably to the prosecution, the evidence was sufficient for a

rational trier of fact to find guilt beyond a reasonable doubt.




                                             -2-
                                          II

      We review a district court’s sentence for reasonableness under an abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007); United States v.

Carty, 520 F.3d 984, 988 (9th Cir. 2008) (en banc). The district court did not

abuse its discretion.

      A district court does not commit procedural error by declining to compare

federal and state sentences. United States v. Ringgold, 571 F.3d 948, 951 (9th Cir.

2009). The record reflects that the district court listened to Avila-Aguilar’s

arguments and did not otherwise procedurally err. Carty, 520 F.3d at 995.

      The district court accurately calculated the applicable advisory guideline

range and selected a sentence within that range. The court explained that Avila-

Aguilar was a repeat offender who refused to accept responsibility. The sentence

was not substantively unreasonable.



      AFFIRMED.




                                         -3-